UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):June 9, 2011 ADAMIS PHARMACEUTICALS CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 0-26372 82-0429727 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11455 El Camino Real, Suite 310 San Diego, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(858) 997-2400 2658 Del Mar Heights Road, #555 Del Mar, CA (Former name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Richard L. Aloi, who is a director of Adamis Pharmaceuticals Corporation (the “Company”) and is President of its Adamis Laboratories, Inc. subsidiary, notified the Company on June 9, 2011 that in order to further the goal of having a majority of the board of directors consist of independent non-employee directors, he was resigning as a director of the Company and all direct and indirect subsidiaries of the Company of which he was a director.Mr. Aloi is not resigning as an officer or employee of the Company and will remain the President of Adamis Laboratories. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADAMIS PHARMACEUTICALS CORPORATION Dated:June 9, 2011 By: /s/ Robert O. Hopkins Name: Robert O. Hopkins Title: Chief Financial Officer
